 Keith Altman (pro hac vice to be applied for)
 The Law Office of Keith Altman
 33228 West 12 Mile Road, Suite 375
 Farmington Hills, MI 48334
 (516)456-5885
 kaltman@lawampmmt.com

 Attorney for Plaintiff

                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF ALASKA
DANIEL MACDONALD,                                           COMPLAINT FOR DAMAGES,
                                                            DECLARATORY RELIEF, AND
                        PLAINTIFF,
                                                               INJUNCTIVE RELIEF
V.
THE UNIVERSITY OF ALASKA,
                                                                  JURY TRIAL DEMANDED
SARA CHILDRESS IN HER
INDIVIDUAL AND
SUPERVISORY CAPACITY,
CHASE PARKEY IN HIS
INDIVIDUAL AND
SUPERVISORY CAPACITY,
SEAN MCCARTHY, JON
TILLINGHAST, AND JOHN
DOES 1-25

      PLAINTIFF’S COMPLAINT FOR VIOLATIONS OF DUE PROCESS
     RIGHTS UNDER THE FIFTH AND FOURTEENTH AMENDMENTS TO
      THE U.S. CONSTITUTION, BREACH OF CONTRACT, BREACH OF
                      EXPRESS WARRANTY, AND NEGLIGENCE




 Daniel MacDonald v. The University of Alaska, et al, Complaint                         1
            Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 1 of 35
         NOW COMES Plaintiff, DANIEL MACDONALD, by and through his

attorneys, The Law Office of Keith Altman, and for his Complaint against

Defendants, hereby states the following:

                                           BACKGROUND
         1.       This action is seeking declaratory and injunctive relief for Defendants’

violations of Plaintiff’s due process rights under the Fifth and Fourteenth

Amendments of the U.S. Constitution.

         2.       On November 8, 2019, Plaintiff Daniel MacDonald was accused of

sexual harassment and non-consensual sexual contact. Despite being promised a fair

and impartial investigation of the claims to be completed within 50 days, Plaintiff

received anything by what he was promised. The investigation was conducted in an

unprofessional manner by an investigator who so tainted the witnesses that it is

highly unlikely that Plaintiff will ever get a fair adjudication of the merits. The

inadequacies of the investigation were so serious that the investigator was replaced.

         3.       Furthermore, despite a deadline of 50 days for the investigation, the

investigation has dragged on for several months without the establishment of good

cause.

         4.       In addition, in violation of Alaska’s eavesdropping laws, the University

of Alaska conducts video and audio surveillance of individuals who are unaware that

audio recording is taking place.


Daniel MacDonald v. The University of Alaska, et al, Complaint                           2
              Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 2 of 35
        5.       As a result of the violation of Plaintiff’s due process rights as well as

the associated conduct by Defendants, Plaintiff has suffered severe emotional

distress as well as serious threats to his chosen career in academia.

        6.       To protect the privacy of individuals involved in this lawsuit, Plaintiff

will be using the pseudonyms Able, Baker, Cable, and Davis. Able is the

complainant concerning the verbal jokes and comments. Baker is the complainant

concerning inappropriate contact. Cable and Davis are additional witnesses who

were interviewed during the investigation.

                                                PARTIES
        7.       Plaintiff Daniel MacDonald (“MacDonald”) is a citizen and domiciliary

of the State of Washington. Plaintiff is a student at the University of Alaska and has

been accused of sexual misconduct. Plaintiff vehemently denies any wrongdoing in

this matter. Plaintiff was employed part-time as a residence assistant (“RA”).

        8.       Defendant The University of Alaska (“UA”), a public institution of

higher learning, is a citizen and domiciliary of the State of Alaska. UA has its

principal place of business in Alaska.

        9.       The University of Alaska is established by the Constitution of the State

of Alaska, Article VII, Section 2, which provides:

                 The University of Alaska is hereby established as the state
                 university and constituted a body corporate. It shall have title to
                 all real and personal property now or hereafter set aside for or



Daniel MacDonald v. The University of Alaska, et al, Complaint                           3
             Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 3 of 35
                 conveyed to it. Its property shall be administered and disposed of
                 according to law.

        10.      The Board of Regents and its authority over the University of Alaska is

established by the Constitution of the State of Alaska, Article VII, Section 3, which

provides:

                 The University of Alaska shall be governed by a board of regents.
                 The regents shall be appointed by the governor, subject to
                 confirmation by a majority of the members of the legislature in
                 joint session. The board shall, in accordance with law, formulate
                 policy and appoint the president of the university. He shall be the
                 executive officer of the board.

        11.      Statutory Authority. Statutory provisions related to the authority of the

Board of Regents over the University of Alaska are contained in AS 14.40.

        12.      Thus, UA is an agency of the state and a state actor.

        13.      Defendants John Doe 1-25 are citizens of the State of Alaska.

        14.      Sara Childress is a citizen of the State of Alaska and is the Director of

the USS Office of Equity and Compliance and the Title IX Coordinator for UA.

        15.      Chase Parkey is a citizen of the State of Alaska and is the UA Southeast

Acting Title IX Coordinator and was the investigator for the MacDonald Matter.

Parkey was removed as the investigator for the MacDonald Matter.

        16.      Sean McCarthy is a citizen of the State of Alaska and was the

Coordinator for Residence Life and First-Year Experience.                 McCarthy was

Plaintiff’s supervisor.



Daniel MacDonald v. The University of Alaska, et al, Complaint                           4
           Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 4 of 35
        17.      Jon Tillinghast is a citizen of the State of Alaska and has been appointed

as the new investigator for the MacDonald Matter. Tillinghast is acting as an agent

of UA.

        18.      As used herein “Individual Defendants” shall mean and refer to Sara

Childress, Chase Parkey, Jon Tillinghast, Sean McCarthy, and John Does (1-25).

    19.Each of the individual defendants was acting in their individual and

supervisory capacities.

                                 JURISDICTION AND VENUE


        20.      This action seeks damages and injunctive relief under 42 U.S.C. §§

1983 & 1985. As such, this Court has subject matter jurisdiction over this action

under 28 U.S.C. §§ 1331 and 1343.

        21.      Furthermore, Plaintiff is a citizen of a different state from each

Defendant and the amount in controversy exceeds $75,000. As such, this Court has

subject matter jurisdiction under 28 U.S.C. §§ 1332(a)(1)

        22.      This court also has jurisdiction under the provisions of 28 U.S.C. § 2201

as this action is filed to obtain declaratory relief regarding the constitutionality of

the actions and policies of local government.

        23.      This Court also has supplemental jurisdiction over the state law claims

under 28 U.S.C. § 1367.




Daniel MacDonald v. The University of Alaska, et al, Complaint                            5
           Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 5 of 35
        24.      Venue properly lies within this District under 28 U.S.C. § 1391(b). The

named defendants perform their official duties in this District, and the events and

omissions giving rise to plaintiffs’ claims occurred in this District.

                                   FACTUAL ALLEGATIONS
        25.      The Board of Regents of UA has a policy concerning sexual and gender

based discrimination. This policy formed a part of the bargain in which a student

agrees to attend UA in exchange for UA admitting the student. This policy is

denoted as Chapter 01.04 of Part I (Mission and General Provisions).

        26.      In accepting admission to the UA Plaintiff relied upon the application

of UA’s policies.

        27.      In accordance with policy R01.04.090, policies are set forth concerning

the investigation of complaints of sexual harassment. Subsection A sets forth the

conduct of the investigation.

        28.      Subsection C of R01.04.090 sets forth that the investigation will be

completed and a final report issued within approximately 50 days. The timeline may

be extended for good cause for which the parties must be notified.

        29.      On November 8, 2019, Plaintiff received a letter from Defendant

Childress that he was under investigation for sexual harassment and non-consensual

sexual contact. In the letter, Plaintiff was advised that Defendant Parkey would be

conducting the investigation. Furthermore, Plaintiff was promised a “prompt and



Daniel MacDonald v. The University of Alaska, et al, Complaint                         6
           Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 6 of 35
impartial” investigation. Reference to UA’s sexual harassment policy, P01.04, was

made within the letter implying that the investigation would be conducted in

accordance with that policy.

        30.      Plaintiff was informed of the investigation on November 8, 2019.

Accordingly, the investigation was to be completed by December 28, 2019, under

R01.04.090(c).

        31.      Plaintiff was entitled to reasonably rely upon the investigation to be

concluded by December 28, 2019, and that he would be informed promptly if the

investigation was going to be extended for good cause.

        32.      Not only was the investigation not completed by December 28, 2019,

but the investigator appointed by UA was also removed.

    Defendant Chas Parkey’s Investigation Violated Plaintiff’s Due Process
   Rights Guaranteed by The Fifth and Fourteenth Amendments to The U.S.
                                Constitution

        33.      Defendant Chase Parkey conducted the investigation in an

unprofessional manner and in a way which violated Plaintiff's constitutional right to

due process.

        34.      Parkey’s language in the transcribed interviews is unprofessional and

crude, and borders on Title IX violations itself. One example of this behavior is in

the 11/13/2019 interview with Baker, wherein he stated:




Daniel MacDonald v. The University of Alaska, et al, Complaint                        7
           Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 7 of 35
        Are you aware of anything about [Daniel] talking to Baker saying other
        girls have nice asses? What was the term he used? Or commenting on
        a girl’s ass? (p. 2/31 of Baker’s Interview on 11/13/2019).

        35.      There was no reasonable explanation for speaking to an alleged victim

or witness in such crude terms. It is also clear from the context that he was not

specifically quoting Daniel here.

        36.      Additionally, Parkey related details to witnesses incorrectly, such as

when talking to Baker, he described Daniel as having said that he was on top of

Baker when Daniel had actually described the incident to Parkey as Baker being on

top.

        37.      Furthermore, in Baker’s 11/6/2019 interview, Parkey appears to urge

Baker to file a complaint, tells her that there are other complaints against Daniel, and

other inappropriate comments, such as:

                 I mean, I can’t be biased because then I can’t investigate it. But
                 you’re not the only one. And again, I could only say that because
                 you know it.

                 You’re not the only one. And I think if you were to talk to Able
                 and not obviously pressure her, but ask her if she would consider
                 doing the investigation as well. I can do both at the same time.
                 (p. 12/17 of Baker’s Interview on 11/6/2019).
        38.      Parkey also told Baker that it was okay to talk to other students about

the investigation, which is particularly disturbing given the context of Baker

wondering if that would be “retaliation”:



Daniel MacDonald v. The University of Alaska, et al, Complaint                         8
           Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 8 of 35
                 Baker:     And with me, like telling my friends about what
                 happened. Would that be considered retaliation against him?

                 Parkey:      It depends on how you tell them. If you go walking
                 around campus with a sign, maybe. If you just talk to someone
                 like you do with Ke** or Able, no. (p. 13/17 of Baker’s Interview
                 on 11/6/2019).
        39.      Another disturbing comment from Parkey is when he told Baker that

he, “cannot tell Able that I talked to [Baker].” (p. 16/17 of Baker’s Interview on

11/6/2019). This is particularly interesting given that it shows that Parkey knew he

should not be talking about other witnesses’ statements and claims, even though he

does exactly that many times in the interviews with witnesses, including telling

Baker all kinds of confidential information about the investigation. Shortly after this

segment of the conversation, Parkey begins telling her how to accumulate more

witnesses to back up her statements, how to help move the investigation forward,

etc. Id.

        40.      This became even more of an issue concerning Cable’s comments about

the retaliation and backlash that Daniel has been facing since the investigation

began, such as how “everybody now sees him as like a sexual predator because that’s

what’s going around.” (p.22/26 of Cable’s 12/13/2019 Interview).

        41.      At Parkey’s prompting, Baker told Professor Erica Hill that Plaintiff

was a sexual predator and convinced her not to write a letter of recommendation for

him.


Daniel MacDonald v. The University of Alaska, et al, Complaint                        9
           Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 9 of 35
        42.      In further violation of Plaintiff’s due process rights, Parkey used

improper interview and interrogation techniques.

        43.      During Baker’s 11/6/2019 interview, Parkey bragged of having been a

law enforcement officer, and the techniques employed showed. Law enforcement

officers are often trained in Reid-style interview and interrogation techniques, which

are used primarily to extract confessions. However, these techniques can often

badger and manipulate a witness when used improperly.

        44.      An example of this occurs in Cable’s 12/13/2019 interview, where

Parkey appears to be trying to persuade Cable to speculate about Daniel when she

kept answering that she does not know. (pp. 15-17/26 of Cable’s 12/13/2019

Interview).

        45.      This is also evident in Davis’ 11/14/2019 interview, where Parkey

presented leading questions to coax Davis into agreeing with his preconceived

notions of the facts, rather than actually allowing Davis to explain events in his own

words. (pp. 8-9 of Davis’ 11/14/2019 Interview).

        46.      Parkey’s conduct also violated Plaintiff's rights under the Family

Educational Rights and Privacy Act, 20 U.S.C. § 1232g (“FERPA”).

        47.      There are multiple examples throughout the transcripts of interviews

where Parkey disclosed confidential information about the pending investigation.

One particularly egregious example occurs in Able’s 11/14/2019 interview, wherein



Daniel MacDonald v. The University of Alaska, et al, Complaint                      10
          Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 10 of 35
he first states that “[Daniel’s] termination from an RA had nothing to do with Title

9 whatsoever. I’m not sure where that came from.” However, he goes further and

states specifically that, “[Daniel] has admitted to saying inappropriate things to

[Able]. He has owned up to that fact.” (p. 15/16 of Able’s Interview of 11/14/2019).

        48.      While Parkey may have been disclosing this information to Able in

some form to ingratiate him to her such that she gives up more information during

the interview, it is highly inappropriate.

        49.      On January 27, 2020, counsel representing Plaintiff in the investigation

wrote a letter to Defendant Parkey and UA authorities relaying the circumstances of

the investigation.          As a result of the letter, Parkey was removed from the

investigation.

        50.      Defendant Parkey’s inappropriate conduct during the investigation

virtually assured that Plaintiff would not be given a fair and equitable treatment of

the allegations lodged against him. Furthermore, Parkey tainted the witnesses by

providing information to the which further prevents Plaintiff from receiving fair

treatment in the investigation of the allegations.

        51.      This becomes even more troubling when the standard for finding a

violation of the rules is “preponderance of the evidence” standard and not “beyond

a reasonable doubt” as would be required in criminal prosecution. Furthermore, state

and federal rules of evidence do not apply during these proceedings.



Daniel MacDonald v. The University of Alaska, et al, Complaint                         11
          Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 11 of 35
        52.      Plaintiff is not alleging that the standard of proof or evidence rules

violate his due process rights; only that given the tainting of the evidence during the

improper investigation will have a magnified effect.

        53.      Defendant Parkey’s conduct concerning the investigation violated

Plaintiff’s rights to due process guaranteed under the Fifth Amendment of the U.S.

Constitution.

 The Investigation Was Not Completed Timely as Outlined in The Polices and
       Was Not Extended for Good Cause, Nor Did Good Cause Exist

        54.      At no time before December 28, 2019, did UA inform Plaintiff that the

investigation was being extended for good cause.

        55.      At no time did good cause exist for extending the investigative timeline:

                         a.       Complex circumstances did not exist in this matter.

                 Essentially, the incident was a he said/ she said situation.

                         b.       There were no difficulties with the availability of evidence

                 or individuals. Several individuals were interviewed by Defendant

                 Parkey.

                         c.       Law enforcement was not involved with the incident.

                         d.       School breaks were not a factor in the investigation.

                         e.       There were no legitimate bases for an extension.

                         f.       Neither the complainant nor the respondent requested an

                 extension of time.

Daniel MacDonald v. The University of Alaska, et al, Complaint                              12
          Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 12 of 35
        56.      In fact, the investigator Defendant Chase Parkey performed the

investigation in a poor manner leading to his removal as the investigator. Parkey

was a supervisory employee of UA and investigations allegations such as this matter

was within the scope of his employment.

        57.      Plaintiff was entitled to due process under the Fifth and Fourteenth

Amendments to the U.S. to have the allegations investigated following the policies

set forth by UA.

        58.      UA has not investigated the manner as outlined in its policies. Because

the time for the investigation was not completed within 50 days as outlined in the

UA policies and there is no good cause for an extension, continuing to investigate

this matter violates Plaintiff’s due process rights.

            Surveillance Footage Used by The University Constitutes Illegal
                Eavesdropping and May Not Be Used for Any Purpose

        59.      While investigating the allegations concerning Plaintiff, UA used and

relied upon surveillance footage. This footage included video and audio.

        60.      At the time the video was captured, none of the individuals speaking

were aware that audio of their conversations was being recorded.

        61.      In Alaska, Eavesdropping is defined as follows:

                 AS 42.20.310. Eavesdropping.
                 (a) A person may not




Daniel MacDonald v. The University of Alaska, et al, Complaint                        13
          Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 13 of 35
                 (1) use an eavesdropping device to hear or record all or any part
                 of an oral conversation without the consent of a party to the
                 conversation;
                 (2) use or divulge any information which the person knows or
                 reasonably should know was obtained through the illegal use of
                 an eavesdropping device for personal benefit or another's benefit;
                 (3) publish the existence, contents, substance, purport, effect, or
                 meaning of any conversation the person has heard through the
                 illegal use of an eavesdropping device;
                 (4) divulge, or publish the existence, contents, substance,
                 purport, effect, or meaning of any conversation the person has
                 become acquainted with after the person knows or reasonably
                 should know that the conversation and the information contained
                 in the conversation was obtained through the illegal use of an
                 eavesdropping device.
                 (b) In this section "eavesdropping device" means any device
                 capable of being used to hear or record oral conversation whether
                 the conversation is conducted in person, by telephone, or by any
                 other means; provided that this definition does not include
                 devices used for the restoration of the deaf or hard-of-hearing to
                 normal or partial hearing.
        62.      Plaintiff engaged in conversations which neither he nor to the best of

his knowledge any other participant in the conversations were being audio recorded.

        63.      Audio recording of such conversations is illegal under AS 42.20.310.

        64.      Defendant Sean McCarthy disclosed the contents of surveillance

footage to Baker. This disclosure was a violation of AS 42.20.310.

        65.      It is clear from the above definition of Eavesdropping that the

surveillance footage used in this matter constituted illegal eavesdropping. As such,

the footage should not have been used for any purpose.

Daniel MacDonald v. The University of Alaska, et al, Complaint                         14
          Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 14 of 35
        66.      Using the surveillance footage discussed above is a criminal act. It

tainted the investigation in a way that further violated Plaintiff’s due process rights.

        67.      In all, the conduct of the investigation not only violated Plaintiff’s due

process rights but constitutes a breach of contract and a violation of the Alaska

Administrative Procedures Act.

        68.      Should Plaintiff be found to have committed the acts alleged in the

sexual harassment and non-consensual sexual contact complaint, he is subject to

discipline within the UA including expulsion and denial of his undergraduate degree.

Furthermore, an adverse finding will have a devastating effect on his prospects for

continuing his education at the graduate level leading to employment in academia.

        69.      As a result of the violations of Plaintiff’s due process rights as well as

other conduct by Defendants, Plaintiff has suffered severe emotional distress and his

academic career has been damaged. Plaintiff seeks declaratory and injunctive relief

as well, compensatory damages, punitive damages, and recovery of fees and costs.



                                       CAUSES OF ACTION

                        FIRST CAUSE OF ACTION
                 DECLARATORY RELIEF UNDER 28 U.S.C. § 2201
                          (Against All Defendants)

        70.      Plaintiff incorporates by reference each previous paragraph of this

Complaint as if fully copied and set forth at length herein.


Daniel MacDonald v. The University of Alaska, et al, Complaint                           15
          Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 15 of 35
        71.      Under the Fifth Amendment to the United States Constitution, “no

person shall be deprived of life, liberty, or property without due process of law.”

This provision of the Fifth Amendment applies to States under the Fourteenth

Amendment of the Constitution.

        72.      Plaintiff has been denied his due process rights by Defendants rights in

violation of the Fifth and Fourteenth Amendments in that:

              a. The investigation into the allegations against Plaintiff was conducted

                 improperly and so tainted the witnesses and evidence that it is highly

                 unlikely that Plaintiff could receive a fair adjudication of the matter.

              b. The investigation was not timely completed as outlined in the

                 administrative policies of UA and good cause has not been

                 demonstrated for an extension.

              c. Various Defendants made criminal use of illegal eavesdropping while

                 investigating the matter.

              d. UA intends to continue the investigation after the tainting of the

                 witnesses, the untimeliness of the investigations, and the criminal use

                 of illegal eavesdropping.

        73.      An actual and justiciable controversy exists between Plaintiff and

Defendants as to whether Plaintiff’s due process rights have been violated and will




Daniel MacDonald v. The University of Alaska, et al, Complaint                              16
          Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 16 of 35
continue to be violated should the investigation be allowed to continue and whether

or not Defendants’ actions and inactions described are lawful.

        74.      This claim for declaratory judgment is brought pursuant to 28 U.S.C. §

2201 et seq., seeking a determination by the Court that: (a) Plaintiff’s due process

rights have been violated under the Fifth and Fourteenth Amendments to the U.S.

Constitution; (b) that continuation of the investigation will violate Plaintiff’s rights

under the Fifth and Fourteenth Amendments to the U.S. Constitution; (c) that

Defendants shall be enjoined from the criminal use of the proceeds of the illegal

eavesdropping of Plaintiff; (d) that Defendants be enjoined from continuing the

investigation of Plaintiff concerning the allegations outlined in the November 8,

2019 notification to Plaintiff; (e)that Defendant UA is enjoined from employing

surveillance that records audio without the consent of participants; (f) an award of

reasonable attorneys’ fees and costs of suit to Plaintiff as appropriate; and (g) such

other and further relief as is necessary and just may be appropriate as well.

        75.      Plaintiff is an interested party because he was subject to actions and

inactions described and, accordingly, seeks a declaration of his rights concerning the

legality of those actions and inactions to which he was subject.

        76.      As a direct and proximate result of Defendants’ actions and inactions,

Plaintiff suffered injuries entitling him to receive declaratory and injunctive relief

against Defendants.



Daniel MacDonald v. The University of Alaska, et al, Complaint                        17
          Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 17 of 35
                      SECOND CAUSE OF ACTION
                    VIOLATION OF 42 U.S.C. § 1983
         FIFTH AND FOURTEENTH AMENDMENTS- DUE PROCESS
                     (As to the Individual Defendants)
        77.      Plaintiff incorporates by reference each previous paragraph of this

Complaint as if fully copied and set forth at length herein.

        78.      When the events contained in this Complaint occurred, the Individual

Defendants were acting within the scope of their employment or contract and under

the color of law.

        79.      The Fifth and Fourteenth Amendments of the U.S. Constitution

provides, in pertinent part, that “no person shall be deprived of life, liberty, or

property without due process of law.”

        80.      As such, Plaintiff was entitled to a fair and impartial investigation of

the allegations lodged against him in accordance with the policies established

concerning sexual harassment.

        81.      Each of the Individual Defendants was aware that Plaintiff was entitled

to a fair and impartial determination of the merits of the charges against Plaintiff.

        82.      Each of the Individual Defendants was aware of the policies concerning

sexual harassment at UA.

        83.      Plaintiff has been denied his due process rights by Defendants rights in

violation of the Fifth and Fourteenth Amendments in that:




Daniel MacDonald v. The University of Alaska, et al, Complaint                          18
          Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 18 of 35
              a. The investigation into the allegations against Plaintiff was conducted

                 improperly and so tainted the witnesses and evidence that it is highly

                 unlikely that Plaintiff could receive a fair adjudication of the matter.

              b. The investigation was not timely completed as outlined in the

                 administrative policies of UA and good cause has not been

                 demonstrated for an extension.

              c. Various Defendants made criminal use of illegal eavesdropping while

                 investigating the matter.

              d. UA intends to continue the investigation after the tainting of the

                 witnesses, the untimeliness of the investigations, and the criminal use

                 of illegal eavesdropping.

        84.      Each of the Individual Defendants decided collectively to take actions

which violated the due process rights of Plaintiff.

        85.      Defendant Sean McCarthy criminally reviewed, disclosed, and used

material obtained by video and audio surveillance in violation of Alaska’s

eavesdropping laws. Defendant Parkey knew or should have known that such

eavesdropping was illegal.

        86.      Defendant Parkey conducted his investigation in an unprofessional

manner which has tainted the entire process to the point that Plaintiff is highly

unlikely to receive a fair and impartial adjudication to the matter.



Daniel MacDonald v. The University of Alaska, et al, Complaint                              19
          Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 19 of 35
        87.      Defendant Childress is continuing the investigation despite the

knowledge that the investigation by Parkey is tainted and that the investigation is

not being conducted in accordance with UA’s sexual harassment policies.

        88.      Defendant Tillinghast is acting as the investigator of this matter

knowing that the investigation is tainted and is not being conducted in accordance

with UA’s sexual harassment policies.

        89.      The Individual Defendants have acted and are acting with full

knowledge that Plaintiff’s due process rights have been violated and continue to be

violated.

        90.      As a direct and proximate result of Defendants’ actions, Plaintiff has

suffered physical and emotional injury, humiliation, and other constitutionally

protected rights and damages as described herein.

        91.      The actions of the Defendants violated the provisions of 42 U.S.C.

§1983 in that they knowingly and willfully violated the civil rights of Plaintiff.

                       THIRD CAUSE OF ACTION
                     Training, Supervision, or Discipline
 Fifth and Fourteenth Amendments to the U.S. Constitution; 42 U.S.C. § 1983
                          (Against Sara Childress)

        92.      Plaintiff incorporates by reference each previous paragraph of this

Complaint as if fully copied and set forth at length herein.




Daniel MacDonald v. The University of Alaska, et al, Complaint                       20
          Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 20 of 35
          93.    Defendants acting under the color of law, maintain hiring, training,

supervision, and/or discipline that permit or are in reckless disregard or deliberately

indifferent to the violations of Plaintiffs’ Fifth and Fourteenth Amendment rights

secured by the U.S. Constitution. Such hiring, training, supervision, and/or discipline

was the moving force behind the violation of Plaintiff’s Fifth and Fourteenth

Amendment Rights.

          94.    Specifically, Defendant Parkey was inadequately trained to conduct

investigations of sexual harassment and non-consensual sexual contact claims. He

conducted his investigation in an unprofessional manner which reflects upon his

training or more to the point, lack of training.

          95.    Sean McCarthy was not trained on the proper use of surveillance. His

use of surveillance audio was a criminal act under the Alaska eavesdropping law.

          96.    Defendant Childress was aware of the due process rights of Plaintiff

and that Parkey had conducted an inappropriate investigation in violation of those

rights.

          97.    Although Parkey was removed as the investigator in this matter, no

disciplinary action was taken against Parkey.

          98.    The inadequacy of the hiring, training, supervision, and/or discipline

and the need for adequate hiring, training, supervision, or discipline, is patently

obvious and foreseeably likely to result in the violation of persons’ Fifth and



Daniel MacDonald v. The University of Alaska, et al, Complaint                       21
           Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 21 of 35
Fourteenth Amendment rights secured by the U.S. Constitution. Specifically, the

inadequacy of the hiring, training, supervision, and/or discipline lead to the violation

of Plaintiff’s due process rights.

        99.      Childress’ actions and inactions were motivated by evil motive or

intent, involved reckless or callous indifference to Plaintiff’s Fifth and Fourteenth

Amendments rights secured by the U.S. Constitution, or were wantonly or

oppressively done.

        100. As a direct and proximate result of Childress’ actions and inactions,

Plaintiff suffered injuries entitling him to receive compensatory damages and

declaratory and injunctive relief against Defendant Childress.

                        FOURTH CAUSE OF ACTION
        VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
     Monell – Policy of Due Process Violations of the Fifth and Fourteenth
                 Amendments to the U.S. Constitution by UA
                           (Against Defendant UA)

        101. Plaintiff incorporates by reference all preceding paragraphs of this

Complaint as if fully copied and set forth at length herein.

        102. A corporation, municipal or otherwise, is liable under 42 U.S.C. § 1983

if the acts that violated a person’s rights are attributable to its own policies, practices,

and customs.

        103. At all times relevant to this complaint, Defendant UA’s policymakers

and decision-makers maintained policies and practices that condoned and fostered


Daniel MacDonald v. The University of Alaska, et al, Complaint                           22
          Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 22 of 35
the unlawful conduct of their unnamed employees, thereby demonstrating deliberate

indifference to the constitutional rights of those accused with violations of the sexual

harassment policies of UA.

        104. Defendant UA, through its employees, officers, and agents has customs

and practices to investigate claims of sexual harassment and non-consensual sexual

contact in a manner that denies accused individuals with their due process rights

guaranteed by the Fifth and Fourteenth Amendments to the U.S. Constitution.

        105. These customs include, but are not limited to:

            a. Using individuals with inadequate training to conduct investigations.

            b. Allowing individuals to conduct investigations using unprofessional

                 and improper methods.

            c. Allow investigations to be conducted in a manner that does not comply

                 with the sexual harassment policies of UA.

            d. Failing to discipline individuals who perform investigations in an

                 improper and unprofessional manner.

        106. At all times relevant to this complaint, Defendants Childress and Parkey

were the policymaker(s) and/or decision-maker(s) for Defendant UA, and enacted

policies, procedure, customs, and/or protocols which violated the due process rights

of individuals, including Plaintiff, in violation of the Fifth and Fourteenth

Amendments to the U.S. Constitution.



Daniel MacDonald v. The University of Alaska, et al, Complaint                         23
          Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 23 of 35
        107. As a result of Defendant UA’s policies, customs, and practices,

Plaintiff’s right to due process under the Fifth and Fourteenth Amendments to the

U.S. Constitution were predictably violated as outlined herein.

        108. In the alternative, at all pertinent times, Defendant UA failed to

properly train those charged with investigating claims of sexual harassment and non-

consensual sexual contact, thereby demonstrating deliberate indifference to

Plaintiff’s rights. This failure to train included the failure to train its employees

and/or contractors. Defendants, by denying Plaintiff his due process rights, showed

such a lack of training.

        109. UA’s training program, or lack thereof, was inadequate to the tasks that

its employees/contractors were required to perform; the inadequacy was the result

of UA’s deliberate indifference to Plaintiff’s due process rights under the Fifth and

Fourteenth Amendments to the U.S. Constitution; and the inadequacy is closely

related to or caused Plaintiff’s injuries.

        110. As a result of Defendant UA’s complained of failures to properly train

its employees on the standard of treatment of serious medical needs, Plaintiff

suffered predictable harm.

                  FIFTH CAUSE OF ACTION
 VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C § 1983- CONSPIRACY
                    (Against All Defendants)




Daniel MacDonald v. The University of Alaska, et al, Complaint                     24
          Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 24 of 35
        111. Plaintiff incorporates by reference each previous paragraph of this

Complaint as if fully copied and set forth at length herein.

        112. The individually named Defendants, acting in concert with each other,

conspired to deny Plaintiff of his civil rights, specifically, their right due process in

violation of the Fifth and Fourteenth Amendments to the U.S. Constitution in the

following non-exclusive ways:

            a. The investigation into the allegations against Plaintiff was conducted

                 improperly and so tainted the witnesses and evidence that it is highly

                 unlikely that Plaintiff could receive a fair adjudication of the matter.

            b. The investigation was not timely completed as outlined in the

                 administrative policies of UA and good cause has not been

                 demonstrated for an extension.

            c. Various Defendants made criminal use of illegal eavesdropping while

                 investigating the matter.

            d. UA intends to continue the investigation after the tainting of the

                 witnesses, the untimeliness of the investigations, and the criminal use

                 of illegal eavesdropping.

        113. As a result of the concerted unlawful and malicious conspiracy of all of

the Defendants, Plaintiff was denied his right to due process and the course of justice

was impeded.



Daniel MacDonald v. The University of Alaska, et al, Complaint                              25
          Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 25 of 35
           114. As a direct and proximate result of the unlawful and malicious

conspiracy of the Defendants, Plaintiff has suffered damages not only compensatory

but punitive damages are appropriate to be awarded, all under 42 U.S.C. § 1983.

                       SIXTH CAUSE OF ACTION
     VIOLATION OF ALASKA’S ADMINISTRATIVE PROCEDURES ACT,
                              AS 44.62, et seq.
              (Against All Defendants, except Sean McCarthy)
           115. Plaintiffs incorporates by reference each previous paragraph of this

Complaint as if fully copied and set forth at length herein.

           116. UA is an agency of the State of Alaska and is governed by a board of

Regents.

           117. As an agency of the state, UA is required to comply with Alaska’s

Administrative Procedures Act, AS 44.62, et seq.

           118. The Regents of the University of Alaska has adopted policies governing

the operation of UA1. Part of these policies is the policy on sexual and gender based

discrimination, P01.04. Id.

           119. Specifically, P01.04.090 sets forth policies for investigating complaints

of sexual harassment.

           120. In particular, P01.04.090(C)(1) sets forth the investigative timeline that

investigations will be concluded in approximately 50 days. With good cause, the

timeline can be extended. P01.04.090(C)(2). If the investigation is extended for

1
    See https://www.alaska.edu/bor/policy-regulations/


Daniel MacDonald v. The University of Alaska, et al, Complaint                          26
             Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 26 of 35
good cause, the parties will be informed of the delay and the anticipated duration.

P01.04.090(C)(3).

        121. Plaintiff was informed of the investigation on November 8, 2019.

According to the policies, the investigation had to be concluded by approximately

December 28, 2019, unless extended for good cause.

        122. On January 27, 2020, Plaintiff and his advocate wrote to Defendant

Parkey and supervisors concerning the unprofessional conduct of the investigation.

At that time, the investigation had not been completed nor had Plaintiff been

informed that the investigation would be extended for good cause.

        123. On March 2, 2020, Defendant Childress emailed Plaintiff informing

him that the investigation was being reassigned and that Defendant Parkey was no

longer investigating the matter. The email did not explain the basis for continuing

the investigation and certainly did not identify good cause for extending the

investigation.

        124. At no time before March 2, 2020, was Plaintiff informed that the

investigation would be extended for good cause.

        125. On March 3, 2020 Plaintiff’s advocate informed Defendant Childress

that there was no basis for extending the investigation.

        126. At no time did good cause exist for extending the investigative timeline:




Daniel MacDonald v. The University of Alaska, et al, Complaint                      27
          Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 27 of 35
                         a.       Complex circumstances did not exist in this matter.

                 Essentially, the incident was a he said/ she said situation.

                         b.       There were no difficulties with the availability of evidence

                 or individuals. Several individuals were interviewed by Defendant

                 Parkey.

                         c.       Law enforcement was not involved with the incident.

                         d.       School breaks were not a factor in the investigation.

                         e.       There were no other legitimate bases for an extension.

                         f.       Neither the complainant nor the respondent requested an

                 extension of time.

        127. Despite knowledge of the unprofessional and tainted investigation as

well as the failure to adhere to the required timelines, Defendants are intending to

continue the investigation in violation of the policies set forth under P01.04.

        128. Such conduct is violative of the Alaska Administrative Procedures Act

which requires state agencies to comply with their regulations.

        129. Plaintiff is a party to the administrative proceeding.

        130. At all times Plaintiff has satisfied the procedural requirements of the

administrative proceeding concerning the allegations of sexual harassment.




Daniel MacDonald v. The University of Alaska, et al, Complaint                              28
          Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 28 of 35
        131. UA has unreasonably delayed the investigation by extending the

investigation beyond the 50-day timeframe as outlined in P01.04.090(C)(2) nor has

it identified good cause for the extension.

        132. UA has continued the investigation despite it being conducted in an

unprofessional manner and in violation of the policies outlined in P01.04.

        133. UA’s violations of its policies have caused and continue to cause

Plaintiff irreparable damage as more fully described in this complaint.

        134. Because Plaintiff will suffer irreparable harm, Plaintiff seeks an

injunction under AS 44.62.305 terminating the investigation because it was

conducted in an unprofessional manner, is tainted, was not conducted in compliance

with the required deadlines, and relied on up illegally obtained information in

violation of criminal statutes.

        135. As a direct and proximate result of Defendant’s actions and inactions,

Plaintiff suffered injuries entitling him to receive compensatory damages and

declaratory and injunctive relief against Defendants.

                               SEVENTH CAUSE OF ACTION
                                 BREACH OF CONTRACT
                                              (Against UA)
        136. Plaintiffs incorporates by reference each previous paragraph of this

Complaint as if fully copied and set forth at length herein.




Daniel MacDonald v. The University of Alaska, et al, Complaint                   29
          Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 29 of 35
        137. Plaintiff and Defendant UA entered into a contract by which Defendant

offered admission to UA to Plaintiff and for which Plaintiff accepted UA’s offer and

attended UA.

        138. There was a mutual exchange of consideration by which Plaintiff

attended the university involving payments and expenditure of time and UA made

its services available to Plaintiff including educational opportunities.

        139. As part of the contract was the existence of policies set forth by the

Board of Regents. As a condition of attending UA, Plaintiff and UA were both

expected to be bound by those policies. Included within those policies were policies

concerning sexual harassment. These policies were part of the bargain between

Plaintiff and UA. Without agreeing to abide by those policies, Plaintiff would not

have been permitted to attend UA.

        140. Defendant UA breached the contract as discussed more fully within this

complaint by not investigating allegations of sexual harassment and non-consensual

sexual contact by Plaintiff in accordance with Policy P01.04.

        141. As a result of Defendant UA’s breach of the contract, Plaintiff has been

damaged in that he has been forced to expend significant time and resources

defending the allegations where the investigation was tainted by Defendant Parkey

and where the investigation was not completed in accordance within the timeline

established within the policies.



Daniel MacDonald v. The University of Alaska, et al, Complaint                     30
          Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 30 of 35
        142. Plaintiff seeks specific performance of the contract requiring

Defendants to terminate the investigation because (1) it was conducted in an

unprofessional manner in violation of the policies forming the basis of the contract

and (2) it was not completed promptly as required without demonstration of good

cause in violation of the policies forming the basis of the contract.

                             EIGHTH CAUSE OF ACTION
                           BREACH OF EXPRESS WARRANTY
                                              (Against UA)
        143. Plaintiffs incorporates by reference each previous paragraph of this

Complaint as if fully copied and set forth at length herein.

        144. Defendant UA expressly warranted to Plaintiff that he would be treated

in accordance with the policies of UA as set forth by the Board of Regents. This

express warranty was made directly to Plaintiff though matriculation materials and

Plaintiff was required to acknowledge his willingness to comply with UA’s policies

which were made available to Plaintiff.

        145. As part of his agreement to attend UA, Plaintiff relied upon UA’s

express warranty that both he and UA would be bound by those policies.

        146. Plaintiff did attend UA under the contract between Plaintiff and UA.

        147. UA expressly warranted that it would be bound by the policies of the

Board of Regents.




Daniel MacDonald v. The University of Alaska, et al, Complaint                      31
          Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 31 of 35
        148. As part of the notification that Plaintiff was being accused of sexual

harassment and non-consensual sexual contact, UA represented to Plaintiff that the

investigation would be conducted in accordance with Policy P01.04.

        149. Contrary to that representation, the investigation was not conducted in

accordance with the policy as set forth throughout this complaint.

        150. As such, UA breached its express warranty to Plaintiff.

        151. As a direct and proximate result of Defendant’s actions and inactions,

Plaintiff suffered injuries entitling him to receive compensatory damages and

declaratory and injunctive relief against Defendants.

                                  NINTH CAUSE OF ACTION
                                       NEGLIGENCE
   (Against Defendants Childress and Parkey in their Individual Capacities)



        152. Plaintiffs incorporates by reference each previous paragraph of this

Complaint as if fully copied and set forth at length herein.

        153. Defendants Childress and Parkey owed a duty to Plaintiff to investigate

accusations of sexual harassment and non-consensual sexual contact against him in

a professional manner and in accordance with the policies of UA.

        154. Childress and Parkey breached this duty because the investigation was

conducted by Parkey in an unprofessional manner and was tainted because of his




Daniel MacDonald v. The University of Alaska, et al, Complaint                    32
          Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 32 of 35
conduct. At all times Childress was aware of Parkey’s conduct and did not take

corrective action.

        155. Because of the breach of duty, Plaintiff has been forced to suffer severe

emotional distress as well as damage to his academic career. This emotional distress

is a direct consequence of Childress’ and Parkey’s actions and inactions and was a

foreseeable consequence.

        156. As a result of Childress’ and Parkey’s negligence, Plaintiff is entitled

to recover compensatory damages in an amount that exceeds $75,000.

                                  TENTH CAUSE OF ACTION
                                       NEGLIGENCE
              (Against Defendant McCarthy in his Individual Capacity)
        157. Plaintiffs incorporates by reference each previous paragraph of this

Complaint as if fully copied and set forth at length herein.

        158. Defendant McCarthy owed a duty to Plaintiff to not use materials

obtained through illegal eavesdropping for any purpose.

        159. McCarthy had access to surveillance video that contained audio in

violation of Alaska’s eavesdropping laws.

        160. Plaintiff engaged in conversations which neither he nor to the best of

his knowledge any other participant in the conversations were being audio recorded.

        161. Audio recording of such conversations is illegal under AS 42.20.310.




Daniel MacDonald v. The University of Alaska, et al, Complaint                      33
          Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 33 of 35
        162. McCarthy knew or should have known that sharing surveillance audio

in this instance was a violation of AS 42.20.310.

        163. McCarthy breached his duty to Plaintiff by sharing surveillance audio

in violation of AS 42.20.310.

        164. Because of the breach of duty, Plaintiff has been forced to suffer severe

emotional distress as well as damage to his academic career. This emotional distress

is a direct consequence of McCarthy’s actions and inactions and was a foreseeable

consequence.

        165. As a result of McCarthy’s negligence, Plaintiff is entitled to recover

compensatory damages in an amount that exceeds $75,000.

                                      RELIEF REQUESTED



        166. Wherefore the Plaintiff respectfully prays this Honorable Court will

GRANT the following relief:

            a. For declaratory relief that Defendants’ conduct violated Plaintiff’s due

                 process rights under the Fifth and Fourteenth Amendments to the U.S.

                 Constitution

            b. For injunctive relief declaring that Defendants’ actions unlawful, and

                 enjoining preliminarily and permanently, investigation of Plaintiff

                 because the investigation was conducted in an unprofessional manner,



Daniel MacDonald v. The University of Alaska, et al, Complaint                       34
          Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 34 of 35
                 it was tainted, it was not conducted promptly, and that evidence

                 obtained through illegal eavesdropping be excluded.

            c. Order UA to cease surveillance which includes audio recording

                 conducted without the consent of the parties to the conversation.

            d. Award the Plaintiff compensatory, general, and special damages as

                 appropriate and as permitted by law.

            e. Award the Plaintiff punitive damages as appropriate and as permitted

                 by law.

            f. Award the Plaintiff costs, fees and expenses as appropriate.

            g. Grant the Plaintiff injunctive relief as appropriate.

            h. Provide any other Relief this Court might deem fair, just, and equitable.

                                       JURY TRIAL DEMANDED

        167. Plaintiffs hereby demand a trial by jury on all issues stated in this

action.

          Date: April 13. 2020
                                          Respectfully Submitted,

                                          /s/Keith Altman
                                          Keith Altman (pro hac vice to be applied for)
                                          The Law Office of Keith Altman
                                          33228 West 12 Mile Road - Suite 375
                                          Farmington Hills, MI 48331
                                          516-456-5885
                                          kaltman@lawampmmt.com




Daniel MacDonald v. The University of Alaska, et al, Complaint                            35
          Case 1:20-cv-00001-SLG Document 1 Filed 04/14/20 Page 35 of 35
